1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11     PEOPLE OF THE STATE OF                   Case No.: 18cv2700-LAB (LL)
       CALIFORNIA,
12
                                   Plaintiff,   VERDICT AND ORDER OF
13                                              DISMISSAL
       v.
14
       FRANCISCO E. SCHARFF,
15
                                Defendant.
16
17
18          U.S. Border Patrol Agent Francisco Scharff, removed this criminal case from
19   state court under 28 U.S.C. '1442(a). He alleged that his actions that led to the
20   state criminal charges pending against him were performed in the course of his
21   federal job duties, and he raised the federal defense of official immunity first
22   articulated in In re Neagle, 135 U.S. 1 (1890). The Court determined it had
23   jurisdiction.
24          After receiving briefing on the defense, the Court held an evidentiary hearing
25   today, February 8, 2019. Based on the testimony presented at the hearing and
26   the joint statement of uncontested facts, the Court finds that Agent Scharff is
27   entitled to the protection of official immunity because his actions were reasonably
28   necessary to carry out his federal duties. See Clifton v. Cox, 549 F.2d 722, 728

                                                1
                                                                           18cv2700-LAB (LL)
1    (9th Cir. 1977). Specifically, exigent circumstances justified his decision to drive
2    faster than the speed limit so he and other agents could interdict suspected alien
3    smugglers.
4          After the Court announced its finding, the parties agreed the proper
5    procedure was for the Court to acquit Agent Scharff, rather than remand the case
6    to state court and enjoin further prosecution. The Court therefore ACQUITS Agent
7    Scharff of the charge of violating California Vehicle Code ' 22356(b) (traveling
8    faster than 70 mph on the highway).
9          Plaintiff, the People of the State of California, moved to dismiss the remaining
10   charge, under California Vehicle Code ' 12951(a) (not possessing a valid
11   California driver’s license while driving), and the Court granted the motion. That
12   charge is DISMISSED.
13         No charges or other issues remain pending in this case. The Clerk is directed
14   to enter judgment in this case in favor of Defendant, and to close the docket.
15
16         IT IS SO ORDERED.
17   Dated: February 8, 2019
18
19                                           Hon. Larry Alan Burns
20                                           United States District Judge

21
22
23
24
25
26
27
28

                                               2
                                                                            18cv2700-LAB (LL)
